Citation Nr: 0411654	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  00-16 630A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines


THE ISSUE

Propriety of forfeiture declared against the veteran pursuant 
to 38 U.S.C.A. § 6103(a) (West 2002).


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to August 
1989.

In January 1999, the RO proposed forfeiture of the veteran's 
VA benefits under 38 U.S.C.A. § 6103(a).  A final 
administrative decision was made by the RO in May 1999 and 
the matter was referred to the Director, VA Compensation and 
Pension Service for consideration of the question of possible 
forfeiture of benefits under the provisions of 38 U.S.C.A. § 
6103(a).

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of the August 1999 forfeiture decision of the VA 
Compensation and Pension Service, which determined that the 
veteran had forfeited all rights, claims, and benefits under 
all laws administered by VA (except laws pertaining to 
insurance benefits).

On March 28, 2003, the Board entered a decision which 
determined that forfeiture was properly invoked against the 
veteran under 38 U.S.C.A. § 6103(a).  The veteran thereafter 
appealed the March 2003 Board decision to the Court.  In 
February 2004, the Secretary of VA, by and through the Office 
of the General Counsel, and the appellant filed a Joint 
Motion for Remand and to Stay Proceedings.  The motion 
requested that the Court vacate the Board's decision of March 
2003, and that the matter be remanded to the Board for 
further consideration in accordance with the Veterans Claims 
Assistance Act of 2000.  It was also requested that the Board 
comment on the August 2001 findings of an RO hearing officer.  
By an Order dated in February 2004, the Court granted the 
motion, and the case was thereafter returned to the Board.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Among other things, this law redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that was 
not well grounded.  

This liberalizing law is applicable to this claim because it 
is currently pending before VA.  See Bernklau v. Principi, 
291 F.3d 795, 806 (Fed. Cir. 2002).  The Act and its 
implementing regulations (38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)) essentially eliminate the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court 
recently held that a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  

In view of the foregoing, the case must be REMANDED for the 
following:

1.  The RO should review the record and 
send an appropriate letter to the 
appellant to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA and its implementing 
regulations.  This letter should advise 
the appellant of the evidence necessary 
to substantiate his claim, as well as 
what evidence he is to provide and what 
evidence VA will attempt to obtain on his 
behalf.  The veteran should also be told 
to provide any evidence in his possession 
that pertains to the claim.

2.  After the actions requested above 
have been completed, the RO should 
readjudicate the claim considering all of 
the evidence of record.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Subject to current appellate procedures, the case should be 
returned to the Board for further appellate consideration, if 
appropriate.  The appellant has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The purposes of this REMAND are to 
obtain additional information and/or comply with due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 


